UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):May 10, 2011 Intelligent Communication Enterprise Corporation (Exact name of registrant as specified in its charter) Pennsylvania 000-10822 25-1229323 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification No.) 13 Spottiswoode Park Road Singapore (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: 011-65 6324-0225 n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.01—COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS On May 10, 2011, Intelligent Communication Enterprise Corporation (“ICE”) closed the sale of its mobile-messaging business and all related assets to a group led by Bakel AB, a Swedish entity unaffiliated with ICE.As provided in the sales agreement, ICE received $2.0 million in cash and 110,000,000 shares of its common stock at closing.The common stock will be returned to ICE’s transfer agent for cancellation.An additional $370,000 has been held by the purchaser pending reconciliation of bank balances and other financial matters. ITEM 9.01—FINANCIAL STATEMENTS AND EXHIBITS (d)The following is filed as an exhibit to this report: Exhibit Number* Title of Document Location 10 Material Contracts Offer To Purchase ICE Corp’s Messaging Businesses To be filed. 99 Miscellaneous Press Release dated May 16, 2011 Attached. * All exhibits are numbered with the number preceding the decimal indicating the applicable SEC reference number in Item 601 and the number following the decimal indicating the sequence of the particular document.Omitted numbers in the sequence refer to documents previously filed as an exhibit. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTELLIGENT COMMUNICATION ENTERPRISE CORPORATION Registrant Date:May 16, 2011 By: /s/ Bala Balamurali Bala Balamurali Chief Executive Officer 2
